Citation Nr: 1823572	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for service-connected lumbar spine strain with mild scoliosis for the period from October 31, 2011 to March 6, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications prescribed for service-connected chronic adjustment disorder with depressed and anxious mood.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a temporary total disability evaluation due to surgery for a service-connected disability necessitating at least one month of convalescence.

5.  Entitlement to a compensable evaluation for right knee limited extension.

6.  Entitlement to an increased evaluation in excess of 20 percent for residuals, right knee torn meniscus, s/p arthroscopic surgery.

7.  Entitlement to an increased evaluation in excess of 10 percent for right knee strain with internal derangement.

8.  Entitlement to increased evaluation in excess of 20 percent for residuals cervical spine strain.

9.  Entitlement to an effective date earlier than November 17, 2014 for entitlement to TDIU.


REPRESENTATION

Veteran represented by:	David W. Magann, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to April 2001 and from November 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, July 2012, September 2012, November 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic file.

The issue of clear and unmistakable error in the reduction of the Veteran's rating for lumbar strain with mild scoliosis to 10 percent for the period from February 1, 2006 to October 31, 2011 for lumbar spine strain with mild scoliosis has been raised by the record at the Veteran's hearing in November 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for erectile dysfunction, a left shoulder disability, entitlement to a temporary total disability evaluation due to surgery necessitating at least one month of convalescence under paragraph 30, entitlement to increased evaluations for the Veteran's right knee disabilities and cervical spine strain, and the issue of entitlement to an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's lumbar spine strain with mild scoliosis for the period from October 31, 2011 to March 6, 2013, is manifested by forward flexion of the lumbar spine to 30 degrees or less.

2.  Since March 6, 2013, the Veteran's lumbar spine strain with mild scoliosis has not manifested by unfavorable ankylosis of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent for the period from October 31, 2011 to March 6, 2013 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for an evaluation in excess of 40 percent from March 6, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has 
alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file.

II.  Increased Evaluation Lumbar Strain

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.
38 C.F.R. § 4.3.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.   Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Essentially, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran is seeking an evaluation in excess of 20 percent for his lumbar spine disability for the period from October 31, 2011 to March 6, 2013, and in excess of 40 percent thereafter.  The Veteran's disability is evaluated pursuant to the criteria associated with Diagnostic Code 5237.

Lumbar spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  The General Rating Formula provides disability ratings based on limitation of motion of the spine.  A rating under the criteria for intervertebral dis syndrome based on incapacitating episodes is warranted where incapacitating episodes are present due to intervertebral disc syndrome (IVDS). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

VA regulations define normal range of motion of the lumbar spine as flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Pursuant to the general rating criteria for diseases and injuries of the spine, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or for a combined range of motion of the thoracolumbar spine note greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The highest evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.

A rating decision issued in April 2012 increased the evaluation for service-connected lumbar spine strain with mild scoliosis to 20 percent effective October 31, 2011; the date the Veteran submitted a claim for an increased rating for his lumbar spine disability.  In June 2015, the RO issued a decision review officer decision which increased the evaluation to 40 percent effective March 6, 2013; the date of a SSA examination.

The Veteran underwent a VA spine examination in December 2011.  He reported that he had experienced constant low back pain since his in service fall.  The Veteran described experiencing flare-ups of severe lower back pain approximately twice per month which resolves after seeking medical treatment and receiving pain medication.  Range of motion was noted as flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and rotation to 20 degrees, bilaterally.  The examiner documented that the Veteran exhibited bilateral para spinal tenderness.  The examiner also noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, but that he had not had an incapacitating episodes in the prior year.  The examiner noted that the Veteran wore a back brace constantly and used a TENS UNIT to assist with his lower back pain.

The Veteran's treatment records include a chiropractic treatment record dated February 2012.  The clinician noted that the Veteran exhibited mild paraspinal hyper tonicity L1-L5 bilaterally.  The clinician also noted that the Veteran's x-rays revealed a "Mild disc bulge at L4-L5 mild eccentric left sided disc bulge and mild bulge at L5-S1."  The clinician diagnosed the Veteran with low back pain with disc bulge, thoracic disc bulge with left side pain and ligament laxity.  The clinician determined that the Veteran was not a good candidate for chiropractic treatment at that time.  An August 2012 treatment record reflects that the Veteran sought treatment for back pain which had been causing him to experience pleuritic pain with shortness of breath, and occasional numbness and swelling of his left upper extremity with decreased range of motion of this thorax and lower back due to pain.  He reported that he had presented to the "ED" once before because his symptoms were so severe that they caused him to lose consciousness.

The Veteran was examined in March 2013 at the request of the Social Security Administration (SSA).  The examiner noted that the Veteran walked with a cane and reported a history of chronic low back pain.  A range of motion report form documented forward flexion of the lumbar spine to 20 degrees, extension to 20 degrees and lateral flexion to 20 degrees, bilaterally.

The RO determined that the findings of the March 2013 SSA examination met the criteria for a 40 percent disability evaluation for the Veteran's service-connected lumbar spine disability.  Therefore, the RO increased the Veteran's disability rating for his lumbar spine disability to 40 percent disabling, effective March 6, 2013, the date of the examination.

The Veteran testified at his November 2017 hearing that his back symptoms have never improved.  The Veteran testified that his lower back had become worse since October 2011.  He testified that he continues to receive treatment; including injections but that there has been no improvement in his symptoms.  See Hearing transcript, p. 7.

After reviewing the evidence of record, the Board finds that the March 2013 SSA examination supports the Veteran's contentions that his back symptoms had not improved and were severe enough to warrant a 40 percent disability evaluation for the appeal period.  The Board finds that the Veteran's testimony constitutes competent and credible lay evidence of the severity of the Veteran's symptoms during the appeal period.  The Veteran's testimony and the findings of the SSA examination support his contentions that his symptoms have remained consistent throughout the appeal period and did not improve.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that October 31, 2011, the date the claim for an increased evaluation was received, is the date upon which the Veteran's service-connected lumbar spine disability met the criteria for a 40 percent disability rating.

With regard to the Veteran's claim for an evaluation in excess of 40 percent from March 6, 2013 the Board notes that the Veteran's symptoms do not meet the criteria for higher evaluation.  As outlined above, a 50 percent disability evaluation is warranted for unfavorable ankylosis of the thoracolumbar spine.  There is no evidence associated with the file that establishes unfavorable ankylosis of the thoracolumbar spine is present.  Therefore, the Veteran does not meet the criteria for a rating in excess of 40 percent for his service-connected lumbar spine disability, from March 6, 2013.

In summary, the Board concludes that the Veteran is entitled to a rating of 40 percent for his lumbar spine disability from October 31, 2011.


ORDER

An increased rating of 40 percent for lumbar spine strain with mild scoliosis for the period from October 31, 2011 to March 6, 2013 is granted subject to the laws and regulations governing monetary awards.

A rating in excess of 40 percent for lumbar spine strain with mild scoliosis from March 6, 2013 is denied.



REMAND

While the Board regrets the additional delay, it finds a remand is necessary prior to adjudication of the Veteran's claims for service connection for erectile dysfunction, and for a left shoulder disability and entitlement to a temporary total rating for surgery; in order to properly evaluate his claims for increased evaluations for his service connected right lower knee, right lower extremity and cervical sprain; and to adjudicate the issue of entitlement to an earlier effective date for a TDIU.

The Veteran is seeking service connection for erectile dysfunction.  The Board notes that the Veteran was afforded a VA male reproductive system conditions examination in in September 2012.  The examiner noted that the Veteran was on medication for psychiatric issues and that the erectile dysfunction could be related to the Veteran's depression and multiple psychiatric medications.  Since the September 2012 VA examination, the Veteran has been service-connected for chronic adjustment disorder with depressed and anxious mood.  Thus, the Veteran should be afforded a VA examination to determine whether or not he has erectile dysfunction that is related to any of his service-connected disabilities, including as secondary to any medication prescribed for any service-connected disability.

The Veteran is seeking service connection for a left shoulder disability.  The Board notes that additional development needs to be completed relating to the Veteran's period of service from November 2001 to October 2002.  Specifically, efforts should be made to obtain his service personnel records and his STRs relating to this period of service and associate them with his electronic file.  On remand, attempts to be made to obtain these records and associate them with the file.  Furthermore, based on the STRs, if a VA examination of the Veteran's left shoulder is warranted, such examination should be scheduled.

The issue of a temporary total rating for surgery requiring convalescence for surgery of the Veteran's left shoulder is premised on the Veteran's claim of entitlement to service connection for his left shoulder disability, and therefore is "inextricably intertwined" with the claim for service connection the Board is remanding for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a decision on the other has been rendered); see also Parker v. Brown, 7 Vet. App. 116 (1994).  As such, the Board must also temporarily defer consideration of this claim.

The Veteran asserts that his right knee disabilities and his cervical spine disability have increased in severity and are more disabling than reflected by the disability ratings currently assigned.  The Board notes that the Veteran was last afforded a VA knee and leg examination and a VA cervical spine examination in December 2011.  The SSA records received from the Veteran show that he underwent both a knee examination and a neck examination in March 2013 and in May 2015.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377   (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, the Board finds that the VA examinations and the SSA examinations are inadequate for rating purposes.  In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the United States Court of Appeals for Veterans Claims (Court) held that adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examinations and SSA examinations do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran should be afforded contemporaneous VA examinations which include such findings and properly assess the current levels of his service-connected disabilities.

Finally, the issue of entitlement to an earlier effective date for TDIU is also inextricably intertwined with the claims for increased ratings and service connection and therefore, the adjudication of the TDIU claim must be deferred pending resolution of these claims.  See Harris; supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all service treatment records and military personnel records for the Veteran's second period of service from November 2001 to October 2002.  All attempts to obtain such records should be clearly documented in the claim file.  If it is determined that such records are unavailable, a formal finding of unavailability should be made and associated with the claim file.

2.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected right knee, right leg and cervical spine disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of erectile dysfunction, to include as secondary to any medications the Veteran has been prescribed for any disability.  The electronic file must be reviewed by the examiner prior to examination. All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has erectile dysfunction that is secondary to any medication(s) which has been prescribed for any disability?  If so, please identify the medication(s) and the disability for which it is prescribed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

5.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right knee disabilities, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, and flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.to determine the severity of his right knee disabilities.

6.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected cervical spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's cervical spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, and flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.to determine the severity of his cervical spine disability.

7.  Conduct any additional development deemed necessary based on newly received evidence, to include the ordering of a new VA examination to determine the nature and etiology of the Veteran's claimed left shoulder disability, if warranted by any newly received evidence.

8.  Thereafter, the AOJ should review the electronic file to ensure that the foregoing requested development has been completed.  If not, appropriate corrective action should be taken.

9.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the appellant's claim in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


